Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 20 April 1825
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis





Washington 20th. April 1825


The perpetual trouble and occupation we have found in getting into our new residence has prevented my writing to you my dear Charles and even now I have no subject on which to occupy your attention—
The situation in which we found the House made it necessary to furnish almost entirely anew a large portion of the apartments and the whole time of John and my self has been engrossed in superintending and changing the arrangements for the residence of my family—
Much disappointment has been occasioned by to most of us in the disposition of the rooms more especially as there are but two South Bed Chambers on the upper Floor the greater part of them being appropriated to your Father—John has possession of a North Chamber and sitting room and there are three at present unappropriated on the same side. Johnson is at present here and has the use of one of them—It is and has been ever since I first saw the House a matter of wonder to me how a Lady of so much delicacy as Mrs. Monroe could endure to live in a house in which I declare from what I saw she had not the comforts of any private mechanic’s family and I believe it would be difficult to find such an assortment of rags and rubbish even in an Alms House as was exhibited to the Publick after their departure—
The state of things was such that knowing the impression on the publick mind concerning the general splendour of the Mansion I thought it best to throw open the House and by admitting the people to see it in its real state correct the absurd and preposterous notions which had gone abroad by giving them the opportunity to judge for themselves—Some people pretend I have done wrong but as we are pretty much in the situation of the Man and his Wife in the Fable I do not care at all who likes or who dislikes. I respect my Marters the Sovereign People with great sincerity but I am not so much alarmed at the idea of going out at the end of four years as to desire to make any sacrifice of actual comfort for the sake of prolonging my sojourn in this would be magnificent habitation which after all like every thing else in this desolate City is but an half finished Barn—
As the Wind blows a gale the Windows in Johns room where I am now writing make such a distracting noise my head aches fit to split and I am obliged to close my Letter with a wish that you had seen our splendid misery which on the subject so than you should have done simple justice to your subject of Internal improvement which certainly would have inspired you to do it ample justice—
Present my best love to your Grandfather and all the family when you see them and believe me as ever your affectionate Mother



L.C. Adams.


